DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7, 9-13, 15-20, and 23-24 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The Examiner respectfully suggests amending the claim to recite instead that a model can be calibrated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 8, 14, 22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (CN 203310595 U, hereinafter Jiang; see the translation of Jiang filed 7/10/18) in view of Koning (US 20170176308 A1) and Perrier et al. (FR 2903491 A1, hereinafter Perrier).
As to claim 1, Jiang teaches a system for measuring structural integrity comprising: 
a self-contained rapid modal testing trailer (the apparatus shown in fig. 1, excluding the sensors of fig. 5; the last ¶ of the translation teaches that the system is towed by a vehicle) that delivers an impact mass (“weighted piece” – second paragraph of pg. 4 of the translation) to a structure being tested (pg. 1 lines 1-13 of the translation) and records data generated as a result of the impact mass being delivered to the structure in a data acquisition program (as taught in lines 4-12 from the bottom of pg. 3 of the translation and the last 14 lines of the last page of the translation), the testing trailer comprising: 
an impact device 43 (see lines 4-9 from the bottom of pg. 3 of the translation) that delivers the impact mass “weighted piece” (see the second paragraph of pg. 4 of the translation; also see figs. 1-2), wherein the impact device comprises the impact mass “weighted piece” that impacts a strike element 39 (fig. 5) and through the strike element 39 to the structure (as taught in the last 14 lines of pg. 4 the impact device delivers an impact force, using the impact mass, to the structure and detects the resulting vibrations in the structure with sensors); 
a sensor assembly (e.g. two or more of sensors 38 – fig. 5) that extends from the testing trailer (via arm 46 – see fig. 1 and the 4th paragraph in pg. 4 of the translation) to 
wherein when the impact mass strikes the strike element 39, the impact mass rebounds away from the strike element 39 towards an apex at a distance from the strike element 39 (the claimed rebounding happens as described in the first paragraph of pg. 1, lines 20-27 of pg. 3 and the second paragraph of pg. 4 of the translation); and 
a rebound control system 6 (figs. 2-3 show various views of the rebound control mechanism; the 3rd paragraph of pg. 4 of the translation describes how it works in great detail) that is activated (by trigger bar 23) to stop the impact mass at (i.e. near) the apex (the 3rd paragraph of pg. 4 of the translation teaches that the rebound control mechanism can be selectively set at different heights depending on the amount of rebound; furthermore, the amount of rebound depends the characteristics of the surface of the structure being tested; for example, a structure that absorbs more of the impact force will result in less of a rebound; therefore, the rebound control system is capable of being used to stop the impact mass at, i.e. near, the apex as claimed), wherein the rebound control system 6 (fig. 4; see the 3rd paragraph on pg. 4 of the translation) comprises a rebound control actuator 20, 22 and a rebound control rod 18 , and upon a trigger 23 being tripped by passage of the impact mass striking a strike surface (of element 39), the trigger causes activation of the rebound control actuator 20, 22, which extends the rebound control rod 18 to catch the impact mass (using L-shaped rubber element 14).
Jiang does not teach that the strike element 39 is a strike plate, and

wherein the rebound control system comprises a hall sensor (i.e. a hall sensor behaving as the trigger) detecting the impact mass striking a strike surface, wherein the hall sensor communicates this contact to a controller that activates the rebound control actuator, which extends the rebound control rod to catch the impact mass.
While Jiang does not teach wherein the strike element 39 is a strike plate, it has been held that a change in shape would have been obvious to one of ordinary skill in the art absent persuasive evidence that the particular shape was significant {In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jiang such that the impact element is plate shaped since such a modification would have been a mere change in the shape of the impact element for the predicable result that impact testing is still successfully carried out.
Regarding the hall sensor,
Koning teaches a drop testing apparatus (fig. 2) comprising a hall sensor 6 (acting as a trigger - ¶32) for detecting a falling object 7 that rebounds after striking a strike surface (of element 20), wherein the hall sensor communicates the detected passage of the object 7 to a controller (the inherent controller for processing the electrical signal from the hall sensor 6 in order to catch the object 7, as described in ¶32) that activates an electrically controlled rebound control actuator 4, which moves a rebound control element (in fig. 5 this rebound control arm connects platform 5 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Jiang as modified to use a hall sensor as a trigger, wherein the hall sensor communicates passage of the falling weight to a controller that activates an electrically controlled rebound control actuator to move a rebound control element (corresponding to Jiang’s rod 18), as taught by Koning, so as to reduce wear and tear on the apparatus due to the non-contact detection performed by the hall sensor.
Jiang as modified still does not teach wherein the rebound control system follows the mass upwards away from the strike plate.
Perrier teaches an impact test device (fig. 2) comprising an impactor 1-2 and a rebound control system (comprising at least elements 6-7, a sensor and compressed air supply; in the translation, see pg. 3 line 52 – pg. 4 line 8) that is activated to follow (with the pneumatically actuated rods in the pneumatic cylinders 6-7) the impactor 1-2 upwards away from the strike plate and stop the impactor 1-2 at (i.e. near) the apex (in the translation, see pg. 3 line 52 – pg. 4 line 8 teaches that a sensor detects the impactor as it is about to strike its impact target, which triggers the air supply to activate the pneumatic cylinders such that the impactor is followed on its way up after an initial bounce, wherein the pneumatic cylinders prevent any additional bounces; therefore, the impactor is stopped near its apex).

Jiang as modified teaches wherein the rebound control system follows (via the pneumatically actuated rods of Perrier’s pneumatic cylinders 6-7) the mass upwards away from the strike plate,
a hall sensor 6 (Koning) detecting the impact mass striking a strike surface (of element 39 in Jiang), wherein the hall sensor communicates this contact to the controller that activates the rebound control actuator (as taught by Koning), which extends the rebound control rod 18 (Jiang) to catch the impact mass.

As to claim 8, Jiang teaches wherein the impact device is controlled using a controller (the controller is not positively recited as part of the claimed apparatus; the impact device is capable of being controlled using a controller; for example, the impact device 43 is capable of being used with a lifting mechanism to lift the platform 4 under the control of a controller). 

As to claim 14, Jiang teaches reference sensors (another two of sensors 38 of fig. 5, which were not included in the sensor assembly detailed in the rejection of claim 1) that are synchronized with the data acquisition program (as taught in the last 

As to claim 22, Jiang teaches wherein the controller activates a 3-way valve that releases air pressure that extends the rebound control arm (the controller, the 3-way valve and the rebound control arm are not positively recited as part of the claimed apparatus and do not provide a limitation of the claimed apparatus that overcomes the prior art since the prior art apparatus is capable of use with such a controller, 3-wave valve and rebound control arm).

As to claim 25, Jiang teaches wherein the sensor assembly comprises sensors (two of sensors 38, fig. 5) located remote (in that they are located a distance below the testing trailer) from the self-contained rapid modal testing trailer.

As to claim 26, Jiang as modified teaches wherein the rebound control rod (of one of Perrier’s pneumatic cylinders 6-7) engages an impact carriage 4 (fig. 2 of Jiang) that is engaged with the impact mass “weighted piece” (the second paragraph of pg. 4 of the translation of Jiang teaches that the impact mass is in the carriage 4).

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Koning and Perrier as applied to claim 1 above, and further in view of Brankov (US 20070125152 A1).
As to claim 5, Jiang teaches the limitations of the claim except wherein the impact mass is adjustable.
Brankov teaches an impact testing device comprising an impact mass 30 wherein the impact mass is adjustable (¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jiang as modified such that the impact mass is adjustable as taught by Brankov so as to increase options and customizability of the test for enhanced user convenience.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Koning and Perrier as applied to claim 1 above, and further in view of Alain et al. (FR 2695206 A1, hereinafter Alain).
As to claim 28, Jiang teaches the limitations of the claim except wherein the system is configured to be calibrated and the system creates a model and the calibration process uses the data, wherein model parameters are adjusted so that the frequencies and mode shapes of the model adjusted based on the data.
Alain teaches a system for nondestructively testing a static structure using a shock generator 1 (abstract) and sensors 2, wherein the system is configured to be calibrated (in the translation, see pg. 3, in the second and third paragraphs) and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the modified Jiang to be calibrated and to create a calibrated model, as taught by Alain, to provide an easy way to interpret the condition of the tested structure from the measured data.
Jiang as modified teaches wherein the calibration process uses the data, wherein model parameters are adjusted so that the frequencies and mode shapes of the model adjusted based on the data (while the phrase “wherein the system is configured to be calibrated and the system creates a model” structurally limits the claimed invention because the claimed system must be capable of being calibrated and must also capable of creating a model, the language “the calibration process uses the data, wherein model parameters are adjusted so that the frequencies and mode shapes of the model adjusted based on the data” merely describes an intended use of the data and an intended use of the model created by the system, which does not recite a structural limitation that distinguishes over Jiang as modified).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.C.P./           Examiner, Art Unit 2853                                

/JILL E CULLER/           Primary Examiner, Art Unit 2853